Title: Leroy Anderson to James Madison, 9 June 1829
From: Anderson, Leroy
To: Madison, James


                        
                            
                                Honoured Sir,
                            
                            
                                
                                    New Academy, Portsmouth, Va.
                                
                                 9 June 1829.
                            
                        
                        
                        The enclosed Proposal having been fortunate enough to obtain the approbation and signature of the Governor of
                            Virginia, of Chief Justice Marshall, and many other distinguished and friendly Individuals in the native State of its Author,
                            he is encouraged to hope for the additional honour of your signature, which is respectfully solicited. With sentiments of
                            the highest respect, I am, Honoured Sir, Your Mo. obt. Servant
                        
                        
                            
                                Leroy Anderson
                            
                        
                    